Citation Nr: 0434402	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a skin disorder, 
including porphyria cutanea tarda or a variant thereof, as 
the result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1972, February 1973 to February 1975, and April 1976 to April 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has a skin disorder that is due 
to exposure to Agent Orange during service.  At the travel 
board hearing conducted in May 2004, the veteran testified 
that he first noticed problems with his skin after he 
returned from Vietnam around the latter part of 1970 or the 
first part of 1971.  The veteran testified that he sought 
treatment for his skin but the service physician dismissed 
the skin problem as a sunburn.  A review of the claims file 
shows that service medical records that cover the veteran's 
first period of service from December 1969 to December 1972 
have not been associated with the claims file.    

The veteran contends that he was exposed to herbicide agents 
when he participated in multiple helicopter drops in recently 
defoliated areas in Vietnam.  Records from the veteran's 
service personnel records lack verification that the veteran 
actually served in the Republic of Vietnam as defined under 
38 C.F.R. § 3.307(a)(6)(iii).    

The veteran's skin disorder needs to be identified, and a 
medical opinion must be obtained to determine whether any 
skin disorder found on examination is related to the 
veteran's military service.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Please request from the National 
Personnel Records Center the veteran's 
service medical records that cover his 
first period of service from December 4, 
1969 to December 17, 1972.  If these 
records are not available, confirmation 
of this fact must be documented in the 
claims file.   

2.  Please verify whether the veteran 
served in the Republic of Vietnam-to 
include the dates of service.

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any skin disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any skin 
disorder found on examination is at least 
as likely as not related to the veteran's 
military service-to include exposure to 
herbicide agents.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

4.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




